NUMBER 13-16-00625-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG
___________________________________________________________

JEFFREY M. LORENCE,                                                             Appellant,

                                             v.

APPRAISAL REVIEW BOARD OF
CAMERON COUNTY,                                     Appellee,
____________________________________________________________

             On appeal from the 445th District Court
                  of Cameron County, Texas.
____________________________________________________________

                           MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Benavides and Hinojosa
                  Memorandum Opinion Per Curiam

       Appellant, Jeffery M. Lorence, attempted to perfect an appeal from a judgment

entered by the 445th District Court of Cameron County, Texas, in cause number 2014-

DCL-01549-I. Judgment in this cause was signed on October 5, 2016. No motion for

new trial was filed.

       Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for
new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial

has been filed, notice of appeal shall be filed within ninety days after the judgment is

signed. TEX. R. APP. P. 26.1(a).

       A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.

See Verburgt v. Dorner, 959 S.W.2d 615, 617-18, 619 (1997) (construing the predecessor

to Rule 26). However, appellant must provide a reasonable explanation for the late filing:

it is not enough to simply file a notice of appeal. Id.; Woodard v. Higgins, 140 S.W.3d
462, 462 (Tex. App. Amarillo 2004, no pet.); In re B.G., 104 S.W.3d 565, 567 (Tex. App.

Waco 2002, no pet.).

       Pursuant to Texas Rule of Appellate Procedure 26.1, appellant’s notice of appeal

was due on November 4, 2016, but was not filed until November 11, 2016. Appellant’s

notice of appeal states he did not receive notice of the judgment until November 7, 2016.

On November 16, 2016, the Clerk of this Court notified appellant of this defect so that

steps could be taken to correct the defect, if it could be done. Appellant was advised

that, if the defect was not corrected within ten days from the date of receipt of this Court’s

letter, the appeal would be dismissed. To date, no response has been filed.

       When a party adversely affected by the judgment does not receive notice within

twenty days of judgment, the period for filing the appeal begins to run from the date the

party received notice, provided no more than ninety days have elapsed since the signing

of the judgment or other appealable order. See TEX. R. CIV. P. 306a(4); TEX. R. APP. P.

4.2(a)(1). Although appellant’s notice of appeal indicates he did not receive notice of the
                                              2
judgment until November 7, 2016, appellant did not follow the procedures required in

Texas Rule of Civil Procedure 306a and Texas Rule of Appellate Procedure 4.2 to gain

additional time to perfect his appeal. See Mem'l Hosp. v. Gillis, 741 S.W.2d 364, 365

(Tex. 1987) (per curiam).

       The Court, having examined and fully considered the documents on file,

appellant’s failure to timely perfect his appeal, and appellant’s failure to respond to this

Court’s notice, is of the opinion that the appeal should be dismissed for want of

jurisdiction. Accordingly, the appeal is hereby DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a)(c).



                                                               PER CURIAM

Delivered and filed the
12th day of January, 2017.




                                             3